     Case 2:20-cv-02001-APG-VCF Document 27
                                         26 Filed 07/26/21 Page 1 of 2




 1 Matthew C. Addison (NSBN 4201)                                            7/26/2021
   Sarah A. Ferguson (NSBN 14515)
 2 MCDONALD CARANO, LLP
   100 W. Liberty Street, Tenth Floor
 3 Reno, NV 89501
   Telephone: (775) 788-2000
 4 sferguson@mcdonaldcarano.com
   maddison@mcdonaldcarano.com
 5
   Attorneys for Defendant
 6 Credit Acceptance Corporation

 7                         IN THE UNITED STATES DISTRICT COURT

 8                               FOR THE DISTRICT OF NEVADA

 9 WILLIAM JACKSON,
                                                         Case No. 2:20-cv-02001-APG-VCF
10                Plaintiff,
11         vs.                                           STIPULATION TO EXTEND TIME TO
                                                         RESPOND TO THE COMPLAINT
12 EQUIFAX INFORMATION SYSTEMS, LLC,
   and CREDIT ACCEPTANCE                                 (Second Request)
13 CORPORATION,

14                Defendants.
15

16

17         Plaintiff William Jackson and Defendant Credit Acceptance Corporation (“Credit

18 Acceptance”), by and between their respective counsel of record, hereby stipulate and agree to

19 extend the time Credit Acceptance has to respond to Plaintiff William Jackson’s (“Plaintiff”)

20 Complaint up to and including August 16, 2021, as follows:

21         1.     Plaintiff filed his Complaint against Credit Acceptance and Equifax Information

22 Services, LLC on October 30, 2020. (ECF No. 1.)

23         2.     On June 28, 2021, the Court granted the parties’ Joint Stipulation to Vacate Default

24 Judgment and Clerk’s Entry of Default, and to Extend Time for Credit Acceptance to Respond to

25 the Complaint, extending Credit Acceptance’s time to respond to the Complaint to and including

26 July 26, 2021. (ECF Nos. 23-24.)

27         3.     Counsel for Credit Acceptance needs additional time to investigate the allegations of

28 the Complaint and prepare an appropriate response. Accordingly, Credit Acceptance respectfully


                                                     1
     Case 2:20-cv-02001-APG-VCF Document 27
                                         26 Filed 07/26/21 Page 2 of 2




 1 requests an additional 21-day extension of time, to and including August 16, 2021, to respond to the

 2 Complaint.

 3           4.       This is Credit Acceptance’s second request for an extension of time to respond to

 4 Plaintiff’s Complaint and is not made for purposes of delay.

 5           5.       The parties stipulate and agree that the requested extension will not interfere with

 6 any deadlines in this case, as the case is in its early stages and no scheduling order has yet been

 7 entered. Further, no party will be prejudiced by the Court granting Credit Acceptance’s request.

 8           IT IS SO STIPULATED AND AGREED:

 9 DATED July 26, 2021.                             DATED July 26, 2021.
10 COGBURN LAW OFFICES                              MCDONALD CARANO, LLP
11

12 By: /s/ Erik W. Fox (with consent)               By: /s/ Sarah Ferguson
   Erik W. Fox (NSBN 8804)                          Matthew C. Addison (NSBN 4201)
13 2580 St. Rose Parkway, Suite 330
                                                    Sarah A. Ferguson (NSBN 14515)
   Henderson, NV 89074
14 Telephone: (702) 748-7777                        MCDONALD CARANO, LLP
                                                    100 W. Liberty Street, Tenth Floor
15                                                  Reno, NV 89501
                                                    Telephone: (775) 788-2000
16

17                                                  Attorneys for Defendant
                                                    Credit Acceptance Corporation
18

19                                                   ***
20                                                 ORDER
21                                                 IT IS SO ORDERED.
22

23                                                 ___________________________________
24                                                 UNITED  STATES
                                                   UNITED STATES   DISTRICTJUDGE
                                                                 MAGISTRATE JUDGE
                                                            7/26/2021
25                                                 DATED: ___________________________

26
      4851-9626-8272, v. 1
27

28


                                                        2
